Exhibit 23 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-97079) and (No. 333-175563) of HomeFed Corporation of our report dated February 18, 2014 relating to the consolidated financial statements and the effectiveness of internal control over financial reporting, which appears in the Form 10-K. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Los Angeles, California June 4, 2014
